In a certiorari proceeding to review the action of the State Liquor Authority, revoking petitioner’s license after a hearing, pursuant to the provisions of chapter 478 of the Laws of 1934, the determination of said Authority is unanimously confirmed and the certiorari proceeding dismissed, with ten dollars costs and disbursements. We are of opinion that the evidence sustains the finding that the petitioner sold or caused or permitted to be sold a quantity of liquor to be consumed off the premises without having a license therefor, in violation of section 100, subdivision 1, of the Alcoholic Beverage Control Law. Present — Lazansky, P. J., Young, Hagarty and Davis, JJ.; Carswell, J., not voting.